Citation Nr: 0906088	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-33 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, for 
accrued benefits purposes.

2.  Entitlement to service connection for diabetic 
retinopathy, also claimed as bilateral blindness, for accrued 
benefits purposes.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, for accrued 
benefits purposes.

4.  Entitlement to an increased rating for service-connected 
diabetes mellitus, currently rated 20 percent disabling, for 
accrued benefits purposes. 

5.  Entitlement to special monthly compensation (SMC) based 
on aid and attendance or housebound status, for accrued 
benefits purposes.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to June 
1975.  He died in December 2004.  The appellant is the 
Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant was scheduled to appear for a videoconference 
hearing in January 2009.  However, she failed to report for 
this hearing and provided no explanation for her failure to 
report.  Her hearing request, therefore, is deemed withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In March 2004, the Veteran submitted an application for VA 
compensation benefits.  In an October 2004 rating decision, 
the RO denied the issues listed on the cover page of this 
decision.  In December 2004, prior to the expiration of the 
appeal period, the Veteran died.  The following month, the 
appellant submitted a timely application for accrued 
benefits.  The RO denied the claim based on the absence of a 
claim pending at the time of the Veteran's death.  

For a surviving spouse to be entitled to accrued benefits, 
"the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is earlier.  38 C.F.R. § 
3.160(d).  See also 38 C.F.R. §§ 20.1103, 20.1104.

Thus, her claim for accrued benefits must be adjudicated on 
the merits as the Veteran had a claim pending at the time of 
his death.  See Taylor v. Nicholson, 21 Vet. App. 126 (2007) 
(when the veteran's claim had not yet become final at the 
time of his death, the evidence in the file at the time of 
death is to be reviewed to determine whether any benefits are 
due, and such payments could be paid to an accrued benefits 
beneficiary).  As the RO has not yet considered the 
underlying merits of the accrued benefits claims, a remand 
for that action is now necessary.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which 
includes an explanation as to the 
evidence and information required to 
substantiate her claims for accrued 
benefits, as well as the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  If any benefit sought remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

